                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:19CR87

         vs.
                                                                          ORDER
ISAAC JOHNSON, ANTHONY MOORE and
AMANDA FERRELL,

                        Defendants.

         This matter is before the court on defendants’ motions to continue deadline for filing
pretrial motions [34] [35] [36]. For good cause shown, I find that the motions should be granted.
The defendants will be given an approximate 30-day extension. Pretrial motions shall be filed by
May 23, 2019.
         IT IS ORDERED:
         1.     Defendants’ motions to continue deadline for filing pretrial motions [34] [35] [36]
are granted. Pretrial motions shall be filed on or before May 23, 2019.
         2.     The ends of justice have been served by granting such motions and outweigh the
interests of the public and the defendants in a speedy trial. The additional time arising as a result
of the granting of the motions, i.e., the time between today’s date and May 23, 2019, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act
for the reason defendants’ counsel require additional time to adequately prepare the case, taking
into consideration due diligence of counsel, and the novelty and complexity of this case. The
failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A)
& (B).
         Dated this 24th day of April, 2019.

                                                      BY THE COURT:


                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
